                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LUIS MORALES,
        Plaintiff,

        v.                                            CML ACTION NO. 19-CV-5934

PRIMECARE MEDICINE, et aL,                                                                      FILED
    Defendants.
                                                                                              JAN 30 2020
                                               ORDER                                      B KATE BARKMAN, Clerk
                               ~"
                                                                                           Y.          Dep. Clerk
        AND NOW, this'l..1 day of January, 2020, upon consideration ofprose Plaintiff Luis

Morales's Motion for Leave to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund

Account Statement (ECF No. 3), and Complaint (ECF No. 2), it is ORDERED that:

        I.     Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.     Luis Morales, #20171419, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of the Berks County Jail System or other appropriate official to assess an initial filing fee of

20% of the greater of (a) the average monthly deposits to Morales's inmate account; or (b) the

average monthly balance in Morales's inmate account for the six-month period immediately

preceding the filing of this case. The Warden or other appropriate official shall calculate, collect,

and forward the initial payment assessed pursuant to this Order to the Court with a reference to the

docket number for this case. In each succeeding month when the amount in Morales's inmate trust

fund account exceeds $10.00, the Warden or other appropriate official shall forward payments to

the Clerk of Court equaling 20% of the preceding month's income credited to Morales's inmate

account until the fees are paid. Each payment shall refer to the docket number for this case.

       3.      The Clerk of Court shall SEND a copy of this Order to the Warden of the Berks

County Jail System.
       4.      The Complaint is DEEMED filed.

       5.      For the the reasons set forth in the Court's Memorandum, Morales's claims

against PrimeCare Medicine, Dr. John and Jane Doe, and Correctional Officer Klim in their official

and individual capacities, and any claims against Correctional Officer Sloblojian in his official

capacity only, are DISMISSED WITHOUT PREJUDICE ..

       6.     Morales is granted thirty (30) days to file an amended complaint in the event he

can allege additional facts to state a plausible claim against Defendants PrimeCare Medical, Inc.,

Dr. John and Jane Doe, and Correctional Officer Klim. Any amended complaint shall include all

claims Morales seeks to assert, identify all defendants in the caption of the amended complaint in

addition to identifying them in the body of the amended complaint, shall state the basis for

Morales's claims against each defendant, and shall bear the title "Amended Complaint" and the

docket number 19-5934. If Morales files an amended complaint, his amended complaint must be a

complete document that includes all of the bases for Morales's claims, including the claims that the

Court has not yet dismissed if he seeks to proceeed on those claims. When drafting his amended

complaint, Morales should be mindful of the Court's reasons for dismissing his claims as explained

in the Court's Memorandum. Upon the filing of an amended complaint, the Clerk shall not make

service until so ORDERED by the Court.

       7.     If Morales does not file an amended complaint, or if he advises the Court that he

opts to proceed only on the claims that have passed § 1915 screening, the Court will direct service

of his initial Complaint on Defendant Corrrectional Officer Sloblojian only.

                                              BY THE CO~:
                                                              /




                                                  2
